Citation Nr: 0012651	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the big toes.

2.   Entitlement to service connection for residuals of 
injuries to the knees.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of bilateral foot 
injuries.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a request to 
reopen a previously denied claim of entitlement to service 
connection for bilateral foot injuries, and denied claims of 
entitlement to service connection for bilateral hearing loss 
and residuals of injuries to the big toes, knees, and back.

A travel board hearing was held on March 14, 2000, in North 
Little Rock, Arkansas, before the undersigned, who is a 
Member of the Board and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
injured his toes during service, and that he currently 
suffers from the residuals of any such claimed inservice 
injury, or injuries.


2.  It has not been objectively shown that the veteran 
injured his knees during service, and that he currently 
suffers from the residuals of any such claimed inservice 
injury, or injuries.

3.  It has not been objectively shown that the veteran 
injured his back during service, and that he currently 
suffers from the residuals of any such claimed inservice 
injury, or injuries.

4.  It has not been objectively shown that bilateral hearing 
loss, as defined for VA purposes, was ever manifested during 
service, or that it was manifested to a degree of 10 percent 
or more within the one-year period immediately following the 
veteran's separation from active military service.

5.  The veteran currently suffers from right ear hearing 
loss, as defined for VA purposes, but it has not been 
objectively shown that this disability had its onset during 
service or is in any way causally related to service.

6.  It has not been objectively shown that the veteran 
currently suffers from left ear hearing loss, as defined for 
VA purposes.

7.  The RO denied a claim of entitlement to service 
connection for bilateral foot injuries and jungle rot in July 
1988, but the veteran failed to appeal and the decision 
became final.

8.  The veteran has indicated that he has no new and material 
evidence to submit to support his claim for service 
connection for bilateral foot injuries, and the evidence that 
has been associated with the file since the RO's July 1988 
rating decision, which includes the veteran's testimony at 
the March 2000 travel board hearing, is either duplicative of 
evidence that was already of record, or simply not so 
significant as to warrant its consideration in order to 
fairly decide the merits of this particular claim for service 
connection. 


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of 
injuries to the big toes that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of 
injuries to the knees that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of a 
back injury that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for bilateral 
hearing loss that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1999).

5.  The RO's decision of July 1988, which denied service 
connection for bilateral foot injuries and jungle rot, is 
final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

6.  The evidence that has been produced since the July 1988 
rating decision is not new and material, and therefore it 
does not serve to reopen the previously denied claim for 
service connection for bilateral foot injuries.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The law provides that every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Every claimant needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where the claimant intends 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107 (West 
1991).  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy, 1 Vet. App. at 81.

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

First Issue
Entitlement to service connection for residuals of injuries 
to the big toes:

The veteran contends that he sustained injuries to the big 
toes during service, for the residuals of which he should be 
service-connected.  At the March 2000 travel board hearing, 
he explained that the injuries were sustained when a case of 
frozen meat that weighed between 50 and 70 lbs. fell on both 
of his toes while "loading up stores on board ship" during 
service, smashing/injuring them.  He also indicated that he 
received treatment at that time from a corpsman, who drilled 
into his toenail to relieve the pressure, and bandaged the 
affected area.  He acknowledged, however, that no records 
were ever made reflecting medical treatment for this or any 
other of the claimed medical conditions, and further claimed 
that no medical examination was ever conducted upon 
separation.

The service medical records reveal no evidence of the claimed 
inservice injury to the toes, or the manifestation of a 
bilateral toe disability at any time, and, notwithstanding 
the veteran's above allegations to the contrary, they include 
the report of a medical examination that was conducted for 
separation purposes in May 1969.  This report reveals a 
normal clinical evaluation of the veteran's lower extremities 
and feet, and contains no mention of any medical condition, 
or disability, of the toes.  Similarly, there is no evidence 
in the record of any post-service medical treatment for any 
bilateral toe disability.

As shown above, there is no competent evidence in the file 
demonstrating that the veteran injured his toes during 
service, and that he currently suffers from the residuals of 
any such claimed inservice injury.  Consequently, the Board 
has no other recourse but to conclude that the veteran has 
failed in his initial duty to submit a claim of entitlement 
to service connection for residuals of bilateral toe injuries 
that is well grounded or capable of substantiation.  The 
claim has failed, and the benefit sought on appeal must be 
denied.  Additionally, since the veteran has not met his 
initial statutory burden of submitting a well-grounded claim 
for service connection, the Board has no duty to further 
assist him in the development of facts pertinent to said 
claim.

Second Issue
Entitlement to service connection for residuals of injuries 
to the knees:

The veteran contends that he sustained injuries to the knees 
during service, and that he is therefore entitled to be 
service-connected for the resulting disability.  At the March 
2000 travel board hearing, he explained that he injured his 
knees by "just going up and down these hills a lot and all 
this stuff and being on board the ship and having to walk a 
lot."  He also said that, while the knees had been "looked 
at," he had not received treatment for them after service, 
and stated that there had been no diagnosis of a knee 
disability, explaining that "they just - they're falling 
apart."  As noted earlier, the veteran also acknowledged 
that no records were ever made of the medical treatment he 
received for the claimed conditions, and claimed that no 
medical examination was ever conducted upon separation.
 
A review of the service medical records reveals no complaints 
of any problems with the knees, and no evidence of the 
manifestation of any bilateral knee disability at any time.  
Also, as noted earlier, the veteran's lower extremities were 
clinically evaluated as normal in the veteran's May 1969 
report of medical examination for separation, and no 
diagnosis of any bilateral knee disability was made at that 
time.

The post-service medical evidence in the file pertaining to 
this issue merely consists of an August/November 1997 VA 
outpatient medical record reflecting complaints of left knee 
pain with episodic locking, with an interpretation (in 
November of that year) of X-Rays that "look good," and a 
partially-legible January 1998 VA outpatient medical record, 
according to which the veteran complained of a history of 
left knee pain and "giving way" symptoms, reportedly with 
an onset 30 years before, while serving in Vietnam.  The 
physical examination, however, was essentially negative, with 
no evidence of instability or effusion, although it is noted 
that the assessment was listed as "left MMT" (presumably, a 
reference to a mixed mullerian tumor).

As shown above, there is no competent evidence in the file 
demonstrating that the veteran sustained and injury to his 
knees during service, or that he currently suffers from the 
residuals of any claimed inservice injuries.  It appears that 
the veteran might be currently suffering from a medical 
condition in his left knee, but, insofar as this condition 
was first noted more than 27 years after service, and there 
is no statement in the file, from a competent (i.e., medical) 
source, at least suggesting the likelihood of a nexus between 
that left knee medical condition and service, the claim for 
service connection for a left knee disability remains not 
plausible or capable of substantiation, because at least two 
of the Caluza criteria for the submission of a well grounded 
claim for service connection remain unfulfilled.  
Consequently, the Board has no other recourse but to conclude 
that the veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of 
injuries to the knees that is well grounded or capable of 
substantiation.  The claim has failed, and the benefit sought 
on appeal must be denied.  Additionally, since the veteran 
has not met his initial statutory burden of submitting a 
well-grounded claim for service connection, the Board has no 
duty to further assist him in the development of facts 
pertinent to said claim.

Third Issue
Entitlement to service connection for residuals of a back 
injury:

The veteran contends that he injured his back during service, 
and that he is therefore entitled to be service-connected for 
the resulting disability.  At the March 2000 travel board 
hearing, he explained that the back first started hurting 
during service when he "missed a can of food and [the back] 
sort of popped and then popped out of place and the corpsman 
gave [him] pills for it, pain pills."  He also said that he 
had been given diagnoses for his back that he did not 
understand, that he had worked after service in "everything, 
[including as a] truck driver, [in a] parts department, [as 
a] photographer, etc.," and acknowledged that he had 
suffered a back injury at work, in 1984.

A review of the service medical records reveals no evidence 
of any back injury, or treatment for any back condition.  
Also, it is noted that the veteran's spine and other 
musculoskeletal systems were clinically evaluated as normal 
in his May 1969 report of medical examination for separation 
purposes.

The earliest post-service medical evidence in the file 
pertaining to this issue consists of two VA outpatient 
medical records that were produced in September 1986, more 
than 17 years after service.  According to the first of these 
two records, the veteran reported a 10-year history of 
chronic low back pain, worse in the past two days.  The 
problem, according to this record's report of the history 
provided by the veteran, was "related to foot slipping at 
work while bending and lifting."  On examination, there was 
mild generalized lumbar tenderness, but normal ranges of 
motion, and the diagnosis was listed as acute and chronic 
lower back pain.  The veteran was advised to rest and apply 
heat.  Two days later, the second record referred to above 
was produced, and this time it was noted that the veteran's 
back now "feels much better," with no new symptomatology, 
and that the veteran wanted to return to work.

References to the veteran's back difficulties were also 
included in VA outpatient medical records dated in January 
1998, at which time it was noted that the veteran had a 
history of lower back pain since 1967, when he was injured in 
the Navy "while lifting objects."  The veteran reported a 
history of "recent re-injury ... [in December 19]97," and 
said that the pain was gradually getting worse.  Regarding 
the re-injury, he said that he had lifted a plant at home, 
twisting "the wrong way," and thereafter developing severe 
pain.  Chronic lower back pain, with left hip flexion 
weakness, was listed as the pertinent impression.

As shown above, there is no competent evidence in the file 
demonstrating that the veteran injured his back during 
service, and his current allegation on appeal to the effect 
that there is a nexus between service and a current back 
disability is simply not supported by the record, which 
reveals an initial complaint of back pain more than 17 years 
after service, when he reported only a 10-year history of 
back pain, made no mention of any inservice back 
difficulties, and explained that the pain was work-related.  
Furthermore, the veteran is not shown to be competent based 
on medical training and professional status to render a 
medical diagnosis or opinion on medical questions. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  
The probative value of the candid explanation by the veteran 
of the genesis of his back pain is certainly greater than the 
probative value of the most recent statements of January 1998 
and March 2000 alleging inservice onset of the claimed 
condition.  It is clear, however, that the Caluza criteria of 
an inservice injury or disease and competent evidence of a 
nexus between the inservice injury or disease and a current 
disability, have not been met in the present case.  
Consequently, the Board has no other recourse but to conclude 
that the veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of a 
back injury that is well grounded or capable of 
substantiation.  The claim has failed, and the benefit sought 
on appeal must be denied.  Additionally, since the veteran 
has not met his initial statutory burden of submitting a 
well-grounded claim for service connection, the Board has no 
duty to further assist him in the development of facts 
pertinent to said claim.

Fourth Issue
Entitlement to service connection for bilateral hearing loss:

In addition to the above cited statutory and regulatory 
provisions addressing the circumstances under which service 
connection can be warranted in any particular case, the Board 
notes that service connection may also be established for a 
current disability on the basis of a "presumption" under 
the law to the effect that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
See, 38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (1999).  Service 
connection for sensorineural hearing loss may be established 
based on a legal presumption if it is shown that the disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
active military service.  See, 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307 and 3.309 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability," for the purposes of 
service connection.  Specifically, impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 (1999) need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  In this regard, it is noted that the Court has held 
that § 3.385 did not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the above regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  See, 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Still, 
however, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
every claim for service connection for any disability, that 
the current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, at 159-60.

The veteran contends that he is entitled to be service-
connected for bilateral hearing loss, since he believes that 
this disability had its onset during service.  At the March 
2000 travel board hearing, he explained that the disability 
was caused by exposure to high frequency noise during service 
while "firing guns without any hearing protection," but 
also acknowledged that the first diagnosis of bilateral 
hearing loss was rendered in 1998, and that he had not had 
any problems with his hearing before that year.

A review of the service medical records reveals no evidence 
of the manifestation of hearing loss at any time.  A normal 
(15/15 for whispered and spoken voice, bilaterally) hearing 
was reported at the time of the veteran's May 1969 medical 
examination for service separation purposes.

The earliest competent evidence in the record pertaining to 
difficulties with the veteran's hearing is contained in a VA 
outpatient medical record that was produced in December 1980, 
more than 11 years after service.  According to this record, 
the veteran complained of "sudden" right ear hearing loss 
for one week, and he had a history of "wax buildup."  The 
assessment was listed as decreased hearing [of the right 
ear,] secondary to wax.  Two other medical records, also 
produced by VA, but almost 17 years after this initial 
outpatient medical record, again refer to right ear hearing 
difficulties, as discussed in the following paragraph.

According to an October 1997 VA audiology consultation 
report, the veteran reported a gradual decrease in hearing in 
his right ear, which he said "had been occurring for 
approximately 10 y[ea]rs."  The examination revealed 
excellent word recognition scores in both ears, with mild to 
moderate mixed hearing loss in the right ear, for the 
frequencies of 250 through 8000 Hz, normal hearing in the 
left ear through the 1000 Hz frequency, and mild 
sensorineural left ear hearing loss in the higher (2000 
through 8000 Hz) frequencies.  The report of a VA 
audiological evaluation also dated in October 1997 confirmed 
the manifestation of right ear hearing loss, as defined for 
VA purposes, as it revealed four auditory thresholds 
exceeding 40 decibels, in the right ear, with no thresholds 
at least reaching 40 decibels, nor three or more thresholds 
of 26 decibels or more, in the left ear.

As shown above, there is no competent evidence in the file 
demonstrating the presence of right or left ear hearing loss 
at any time during service, or to a degree of 10 percent or 
more within the one-year period immediately following service 
separation (which clearly places the veteran's claim outside 
the presumptive service connection umbrella), and, while the 
veteran has claimed on appeal that he believes that the 
current hearing loss (which, for VA purposes, is only 
considered currently manifested for the right ear) is 
causally related to service, there is simply no competent 
evidence in the file at least suggesting a likelihood of the 
existence of such a nexus.  Again, the veteran is not shown 
to be competent based on medical training and professional 
status to render a medical diagnosis or opinion on medical 
questions. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In any event, the veteran himself has acknowledged, at 
different periods of time, that the onset of the hearing loss 
disability took place at least 10 years after service:  as 
noted earlier, he reported, in December 1980, "sudden," 
one-week right ear hearing loss; he said, in October 1997, 
that he had been suffering from gradual decrease in hearing 
for approximately 10 years; and he acknowledged, at the March 
2000 travel board hearing, that the disability was first 
diagnosed in 1998, and that he had not had any hearing loss 
difficulties prior to 1998. 

Insofar as at least the Caluza criteria of an inservice 
injury or disease and competent evidence of a nexus between 
the inservice injury or disease and a current disability, 
have not been met, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for 
bilateral hearing loss that is well grounded or capable of 
substantiation.  The claim has failed, and the benefit sought 
on appeal must be denied.  Additionally, since the veteran 
has not met his initial statutory burden of submitting a 
well-grounded claim for service connection, the Board has no 
duty to further assist him in the development of facts 
pertinent to said claim.

Fifth Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a previously denied claim of entitlement to service 
connection
for residuals of bilateral foot injuries:

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time, or if the claimant 
does not perfect the appeal as prescribed in § 20.302.  See, 
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

Once a decision is final, VA has no jurisdiction to once again 
consider it unless the veteran submits new and material 
evidence.  See, 38 U.S.C.A. § 5108 (West 1991).  The U.S. 
Court of Appeals for the Federal Circuit (the Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
re-open such a claim, it must so find.  See, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  See, also, Winters v. West, 12 Vet. App. 203, 206 
(1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, in this regard, 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998),

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

In the present case, the record shows that the RO denied a 
claim for service connection for feet injuries and "jungle 
rot" in a July 1988 rating decision, the appeal of which the 
veteran did not perfect, notwithstanding his having been 
advised in that regard by the RO.  The evidence that was 
evaluated by the RO in deciding this claim in July 1988 
essentially consisted of the veteran's service medical 
records, which the Board notes reveal no evidence of any 
inservice feet injuries, diseases, or disabilities, and 
copies of VA outpatient medical records reflecting the 
conduction of a pilonidal cystectomy in February 1974, the 
aforementioned record reflecting a medical consultation due 
to complaints of "sudden," one-week history of right ear 
hearing loss in December 1980, and two medical consultations 
due to complaints of a one-month history of fungal rash on 
the dorsum of the feet in August and September 1982.

Since the veteran did not perfect his appeal of the July 1988 
rating decision, that rating decision is final and cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999). 

The record further shows that, in December 1997, the veteran 
requested the reopening of his claim for service connection 
for bilateral foot injuries, and the RO advised him, by 
letter dated in January 1998, that, since the previously 
denied claim was now final, he now needed to submit new and 
material evidence sufficient to reopen it.  The veteran 
responded to this communication by submitting a handwritten 
statement, also dated in January 1998, indicating that he had 
"no new and material evidence to submit," an the RO then 
denied his request to reopen the previously denied claim, in 
the March 1998 rating decision hereby on appeal.  Additional 
medical evidence was thereafter associated with the file, 
none of which reveals any evidence of the manifestation of 
residuals of any feet injuries, and the veteran thereafter 
offered testimony regarding this issue at the March 2000 
travel board hearing, essentially to the effect that, during 
service, he suffered "some ... jungle type of growth," with 
itching, as well as injuries to his toes.

As noted above, the veteran has indicated that he has "no 
new and material evidence to submit" in support of his claim 
for service connection for bilateral foot injuries, and the 
evidence that has been associated with the file since the 
RO's July 1988 rating decision, which includes the veteran's 
testimony at the March 2000 travel board hearing, is either 
duplicative of evidence that was already of record, or simply 
not pertinent to the matter in question, i.e., not so 
significant as to warrant its consideration in order to 
fairly decide the merits of this particular claim for service 
connection.  In view of this finding, the Board concludes 
that the evidence that has been produced since the July 1988 
rating decision is not new and material, and therefore it 
does not serve to reopen the previously denied claim for 
service connection for bilateral foot injuries.  The present 
appeal has failed, as it is hereby being denied, and the 
claim for such benefit remains unopened.

Final consideration applicable to the five matters on appeal:

The Board notes that at March 2000 hearing, the veteran 
suggested that there might be additional evidence reflecting 
VA medical treatment for the claimed medical conditions 
shortly after discharge, and more recently in the late 
1990's, still missing from the file.  A remand to attempt to 
secure this additional evidence is not felt to be necessary, 
however, because, as has been thoroughly discussed in the 
body of the present decision, the veteran has failed in his 
duty to submit evidence that could be considered new and 
material so as to warrant the reopening of the previously 
denied claim for service connection for bilateral feet 
injuries (in fact, he has said that he has no new and 
material evidence to submit with regard to this particular 
claim), and furthermore, he has also failed in his initial 
duty to submit claims for service connection that are well 
grounded or capable of substantiation.  The same rationale 
applies to the Board's determination not to request the 
conduction of VA medical examinations.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that might complete his or her application for VA 
benefits but is not in the possession of VA, VA has the duty, 
under 38 U.S.C.A. § 5103(a) (West 1991), to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); and Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996) (making applicable this duty to new 
and material evidence cases).  However, VA is obligated to 
inform the veteran only if the resulting evidence would 
likely have rendered the claim plausible.  See, Brewer v. 
West, 11 Vet. App. 228, 236 (1998).  In the present case, the 
Board is of the opinion that VA has no outstanding duty to 
inform the veteran of the necessity to submit any such 
evidence because nothing in the record suggests the existence 
of evidence that (a) might render the claims for service 
connection plausible so as to warrant their adjudication on 
the merits, and/or (b) might warrant the reopening of the 
previously denied claim for service connection for residuals 
of bilateral foot injuries, and its re-adjudication on the 
merits.  Accordingly, the Board is of the opinion that, in 
the present case, VA has not failed to meet its obligations 
with regard to the appealed claims under 38 U.S.C.A. 
§ 5103(a) (West 1991) and that, consequently, no further 
assistance to the veteran in this regard is warranted at this 
time.


ORDER

1.  Service connection for residuals of injuries to the big 
toes is denied.

2.  Service connection for residuals of injuries to the knees 
is denied.

3.  Service connection for residuals of a back injury is 
denied.

4.  Service connection for bilateral hearing loss is denied.

5.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
bilateral foot injuries is not reopened, and the appeal is 
denied.


		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

